Citation Nr: 9919541	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  98-01 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated as 50 
percent disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel
INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in February 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington. 

The veteran had previously appealed the issue of entitlement 
to service connection for peripheral neuropathy as secondary 
to exposure to herbicides in service.  At the February 1999 
personal hearing before the undersigned member of the Board, 
sitting at Seattle, Washington, the veteran effectively 
withdrew his appeal of this issue. 

On a VA Form 9, dated in February 1998, the veteran wrote 
that, though he was employed as a grounds maintenance man, he 
was experiencing "total occupational/social impairment."  
At the aforementioned February 1999 hearing, the Board found 
that the record had raised the issue of entitlement to a 
total compensation rating on the basis of individual 
unemployability.  This issue, however, has not been 
adjudicated, developed or certified for appellate review.  
The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Accordingly, this issue is 
referred to the RO for appropriate consideration, including 
adjudication of this issue.


REMAND

Effective from August 1990, the veteran has been rated as 50 
percent disabled for service-connected PTSD.  In September 
1996, he entered a claim for an increased rating for PTSD.  
He submitted statements indicating that he has experienced 
increased symptomatology, including more isolation socially 
and at work, as well as relational difficulties with people.  
Initially, the Board notes that the veteran has presented a 
claim that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (an allegation that a service-connected disability has 
increased in severity is sufficient to render the claim well 
grounded). 

The veteran, and through his representative, specifically 
contends that the most recent PTSD examination by VA, in 
September 1998, was inadequate for rating purposes, including 
that the examination was conducted by a Ph.D. and not a 
psychiatrist.  The Board notes that none of the most recent 
VA PTSD examinations were conducted by a psychiatrist; the 
last VA examination by psychiatrists was conducted in January 
1992, pursuant to a Board REMAND request to the RO.

The Board also notes that there is medical evidence dated in 
recent years that indicates that the veteran has other non-
service-connected psychiatric disabilities, including major 
depression and alcohol/polydrug abuse, albeit the latter has 
apparently been in remission.  The provisions of the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), which 
suggests the use of a multi-axial diagnosis, have now been 
incorporated in the amended regulations relating to the 
current criteria for rating psychiatric disorders.  The Board 
finds that a VA psychiatric examination which incorporates 
the nomenclature of the DSM-IV, including assignment and 
explanation of a GAF score for each diagnosed disorder (on 
Axis I and Axis II), would be helpful in assessing the 
severity of the veteran's service-connected PTSD. In so 
doing, the examiner should distinguish, to the extent 
possible, the veteran's PTSD symptomatology from that 
attributable to any non-service-connected psychiatric 
disability that may be present, including major depression 
and/or alcohol or other substance abuse problems. 

Accordingly, pursuant to VA's duty to assist the veteran in 
the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. 
§ 3.103(a) (1998), this case is REMANDED for the following 
action:

1.  The RO should schedule the veteran 
for a VA psychiatric examination, to be 
performed by a board of two 
psychiatrists, in order to determine the 
current level of disability attributable 
to the veteran's service-connected PTSD.  
The examiners should, to the extent that 
is possible, distinguish PTSD 
symptomatology for any symptoms or 
impairment attributable to any non-
service-connected psychiatric disorders 
that may be present.  If certain 
symptomatology cannot be dissociated from 
one disorder or another, that fact should 
be specified in the examiners' reports.  
The examiners should also assign a Global 
Assessment of Functioning (GAF) score for 
each psychiatric disorder identified.  
The claims file must be made available to 
and reviewed by the examiners. 

2.  After the examination report is 
complete and associated with the claims 
file, the RO should readjudicate the 
issue of entitlement to an increased 
rating for the veteran's service-
connected PTSD. 

3.  The veteran has a right to present 
any additional evidence or argument while 
the case is in remand status.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 
109 (1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).

If the benefit requested on appeal is not granted, the RO 
should issue a supplemental statement of the case to the 
veteran and his representative, and a reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if otherwise in order.  




By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


